Cooper, Judge.
Appellant was convicted on July 19, 1989, and on December 2, 1989, he filed, pro se, a motion for out-of-time appeal. On February 14, 1990, the trial court entered an order which granted appellant’s motion for out-of-time appeal, allowed him until March 15, 1990, to file a motion for new trial and/or a notice of appeal and appointed new counsel to represent him. Appellate counsel filed a direct appeal to this court, the sole enumeration of error being that appellant was denied effective assistance of counsel in violation of the Georgia Constitution and the United States Constitution.
Appellant did not raise the issue of ineffective counsel in his motion for out-of-time appeal; nor did his appointed appellate counsel raise the issue in the trial court before bringing the present appeal. “[The] Supreme Court has declined to address the merits of an ineffectiveness claim where the issue was raised neither in the defendant’s original request for an out-of-time appeal nor in the trial court after the request had been granted. Bell v. State, 259 Ga. 272 (381 SE2d 514). [Cit.]” Willis v. State, 193 Ga. App. 135 (3) (387 SE2d 7) (1989). We find this case to be controlled by Bell v. State, 259 Ga. 272 (381 SE2d 514) (1989), and hold that appellant has waived the right to raise the ineffectiveness claim.

Judgment affirmed.


Banke, P. J., and Birdsong, P. J., concur.